DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the examiner. 
Claim 1 recites the limitation "an activation module operatively connected to the pair of scratch pads".  There is insufficient antecedent basis for this limitation in the claim. It is believed that the “pair of scratch pads” is intended to be the “at least one scratch pad” previously recited in claim 1 and the activation module is operatively connected to the at least on scratch pad. 
Claims 2-11 depend on claim 1 and are therefore indefinite.
Claim 6 recites the limitation, “after receiving a predetermined number of signals… within a predetermined amount of time”. The terms “predetermined number of signals” and “predetermined amount of time” render the claim indefinite. Any number of signals could constitute a “predetermined number of signals” and any amount of time (i.e. instantaneous, seconds, minutes, days, ect.) could constitute a “predetermined amount of time”.  Therefore, the scope of the claims is unclear.  
Claim 7 recites the limitation, “the control module adapted to ignore successive signals from the activation module for a predetermined amount of time…” which renders the claim indefinite because any amount of time could constitute a “predetermined amount of time” (i.e. instantaneous, seconds, minutes, days, ect.)
	Claim 8 recites the limitation, “wherein the perch includes a pad”. As currently drafted, it is unclear if the “the pad” is part of “the at least one scratch pad” or a separate pad. It is believed by the examiner, “the pad” recited in claim 8 is intended to be one of “the at least one scratch pads”. 
	Claim 12 recites the limitation, “and ignore successive signals from the activation module for a predetermined amount of time” which renders the claim indefinite because any number of signals could constitute a “predetermined amount of time” (i.e. instantaneous, seconds, minutes, days, ect.) Therefore, the scope of the claim is unclear. 
	Claims 13-19 depend on claim 12 and are therefore indefinite. 
	Claim 16 recites the limitation, “predetermined amount of time” which renders the claim indefinite because any amount of time could constitute a “predetermined amount of time” (i.e. instantaneous, seconds, minutes, days, ect.) Therefore, the scope of the claim is unclear.
	Claim 20 recites the limitation, “predetermined amount of time” which renders the claim indefinite because any amount of time could constitute a “predetermined amount of time” (i.e. instantaneous, seconds, minutes, days, ect.). Therefore, the scope of the claim is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US Patent No 6,666,167 B1). 
Regarding claim 1, Carlson discloses an animal scratching post (Fig 1) comprising: 
a base structure (base 30 with food hopper 10, bowl 32), the base structure including: a base (base 30); a post extending up from the base (food hopper 10), a first end of the post coupled to the base (bottom end of hopper 10 is coupled to base 30) and including an aperture located proximate the base (linkage slots 16 located on the lower half of hopper 10 which is proximate base 30); a perch (support structure 34) located proximate a second end of the post (Fig 1); and at least one scratch pad (scratching surface 20) coupled to an exterior of the post (scratching surface 20 is suspended from the food hopper 20 by elastic bands; col 4, ln 67- col 5, ln 1); 
an activation module (valve linkage 80 and suspension springs 66) operatively connected to the at least one scratch pads (when an animal scratches the scratching surface 20, the additional downward force on the scratching surface 20 will push on the valve linkage 80 and overcome the force of the suspension springs 66; col 7, ln 44-47 and Figs 5-6); a food dispensing device (valve body intake 48) connected with the post (Fig 1); and a control module (upper valve 50 and lower valve 52) adapted to determine when the food dispensing device dispenses food based on the activation module (when an animal scratches the scratching surface A valve assembly 44 moves down along the direction of arrow A such that food in the hopper is dispensed and when an animal releases the scratching surface 20 the suspension springs 66 urge the valve linkage 80 and the scratching surface upward along the direction of arrow A and the valve assembly 44 moves upward such that food is prevented from leaving the feed hopper; best described in col 7, ln 44- col 8, ln 10).  
Regarding claim 2, Carlson discloses the animal scratching post of claim 1 as previously discussed. Carlson further discloses wherein the food dispensing device (valve body intake 48) is removably coupled to the perch (support structure 34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-12, and 16 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent No 6,666,167 B1) in view of Deritis et al. (US Pub No 2017/0238503 A1).
Regarding claim 1, Carlson discloses an animal scratching post (Fig 1) comprising: 
a base structure (base 30 with food hopper 10, bowl 32), the base structure including: a base (base 30); a post extending up from the base (food hopper 10), a first end of the post coupled to the base (bottom end of hopper 10 is coupled to base 30) and including an aperture located proximate the base (linkage slots 16 located proximate to base 30); a perch (support structure 34) located proximate a second end of the post (Fig 1); and at least one scratch pad (scratching surface 20) coupled to an exterior of the post (scratching surface 20 is suspended from the food hopper 20 by elastic bands; col 4, ln 67- col 5, ln 1). 
Carlson discloses an activation module (valve linkage 80 and suspension springs 66) operatively connected to the pair of scratch pads (col 7, ln 44-47 and Figs 5-6); a food dispensing device (valve intake body 48) connected with the post (Fig 1); and a control module (upper valve 50 and lower valve 52) adapted to determine when the food dispensing device dispenses food based on the activation module (col 7, ln 44 – col 8, ln 10). 
Carlson discloses a mechanical animal feeder with an activation module, food dispensing device, and control module that is actuated by an animal as previously discussed.
Deritis discloses an automatic animal feeder (analogous art) with electrical control features. Deritis discloses an activation module (control 90) operatively connected to buttons (buttons 94); a food dispensing device (dispensing unit 76); and a control module (processor 72) adapted to determine when the food dispensing device dispenses food based on the activation module (para 0023, 0024, 0030-0032 and shown in Fig 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical features of the animal feeder as suggested and taught by Deritis to control the operational parameters of the food dispensing device. This would be done so that “the animal is fed on a pre-determined schedule without human supervision” (para 0034).  
Regarding claim 3, the combination discloses the animal scratching post of claim 1 as previously discussed. Deritis further discloses wherein the food dispensing device (dispensing unit 76) includes a motor assembly (motor 74) and a plurality of receptacles (spaces 52).  
Regarding claim 4, the combination discloses the animal scratching post of claim 3 as previously discussed. Deritis discloses wherein the plurality of receptacles (spaces 52) forms a wheel (turret 40) adapted to be rotated by the motor assembly (motor 74 engages the turret 40; para 0024).  
Regarding claim 5, the combination discloses the animal scratching post of claim 3 as previously discussed. Deritis discloses wherein the activation module (control 90) sends a signal to the control module (processor 72) in response to an animal pressing one of the buttons (94).
Carlson discloses activation in response to an animal scratching the at least one scratch pad (food is dispensed in response to animal scratching surface 20). 
Regarding claim 6, the combination discloses the animal scratching post of claim 5 as previously discussed. Deritis discloses wherein the control module (processor 72) activates the motor assembly (motor 74) after receiving a predetermined number of signals from the activation module within a predetermined amount of time (para 0023-0024 and 0030-0034).  As best understood by the examiner, the limitations “predetermined number of signals” and “predetermined amount of time” include any number of signals and any amount of time. In this case, the processor 72 activates after at least on signal sent from the control 90 once the user presses at least one of the buttons 94.
Regarding claim 7, the combination discloses the animal scratching post of claim 5 as previously discussed. Deritis further discloses wherein the control module (processor 72) activates the motor assembly (motor 74) after receiving a first signal from the activation module (para 0030-0032), the control module (processor 72) adapted to ignore successive signals from the activation module for a predetermined amount of time (processor 72 is capable of ignoring signals from control 90).  
Regarding claim 10, the combination discloses the animal scratching post of claim 1 as previously discussed. Deritis discloses the activation module (control 90 with buttons 94). Deritis may not explicitly disclose wherein the activation module is a pressure sensor. However, simple substitution of one known element (buttons) with another (pressure sensor, such as a touch screen) would achieve the predictable result of invoking a signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the button of Deritis with a pressure sensor. This would be done because pressure sensors are readily available and cost efficient devices that enable a user to initiate a signal in an electrical device. 
Regarding claim 11, the combination discloses the animal scratching post of claim 1 as previously discussed. Deritis discloses the activation module (control 90 with buttons 94). Deritis may not explicitly disclose wherein the activation module is a momentary switch. However, simple substitution of one known element (buttons) with another (momentary switch, such as a push button momentary switch) would achieve the predictable result of invoking a signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a momentary switch in place of the buttons 94. This would be done because momentary switches are readily available and cost efficient devices that enable a user to initiate a signal in an electrical device.
Regarding claim 12, Carlson discloses an animal scratching post (Fig 1) comprising: a food dispensing device (valve intake body 48); and a base structure (base 30 with food hopper 10) including a base (base 30), a post (food hopper 10), and a pair of scratch pads located proximate an exterior of the post (scratching surface 20 is suspended from the food hopper 20 by elastic bands; col 4, ln 67- col 5, ln 1).
Carlson discloses a mechanical animal feeder with an activation module, food dispensing device, and control module that is actuated by an animal as previously discussed.
Deritis discloses an automatic animal feeder (analogous art) with electrical control features. Deritis discloses a food dispensing device (dispensing unit 76); an activation module (control 90 with buttons 94); a control module (processor 72) operatively connected to the food dispensing device (dispensing unit 76) and the activation module (control 90 with buttons 94); wherein the control module (processor 72) is adapted to activate the food dispensing (dispensing unit 76) device to dispense food after receiving a first signal from the activation modulpredetermined amount of time (as currently drafted the limitation is recites functional language and the processor 72 would be capable of ignoring successive signals from the control 90).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical features of the animal feeder as suggested and taught by Deritis to control the operational parameters of the food dispensing device. This would be done so that “the animal is fed on a pre-determined schedule without human supervision” (para 0034).  
Regarding claim 16, the combination discloses the animal scratching post of claim 12 as previously discussed. Deritis further discloses wherein the control module (processor 72) activates the food dispensing device (dispensing unit 76) after (i) the predetermined amount of time (para 0030-0034), and (ii) receiving another signal from the activation module (para 0030-0034).  

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent No 6,666,167 B1) as applied to claim 1 above, in view of Chen (US Pub No 2019/0246605 A1). 
Regarding claim 8, Carlson discloses the animal scratching post of claim 1 as previously discussed in the 35 U.S.C. 102 section. 
The perch of Carlson does not include a pad. However, Chen discloses an animal scratching device (Fig 1) with a post (post 50) and a perch (lateral cylinder 32) located proximate the second end of the post (post 50). Chen further discloses  wherein the perch (lateral cylinder 32) includes a pad (perch 32 is made of corrugated cardboard scratching material; para 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carlson by incorporating a perch including a scratch pad. This would be done to “give the pet a comforting feeling of tearing an object so as to vent their emotions and to satisfy their needs for scratching” (para 0041).   

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the food dispensing device being magnetically coupled to a bottom side of the perch, along with the other limitations of the claim. 
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the mounting plate including a plurality of protrusions, a coupling mechanism, and the mounting plate aperture located proximate to a top opening of the post, along with the other limitations of the claim. 
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of (i) a first sensor operatively coupled to a first scratch pad of the pair of scratch pads, and (ii) a second sensor operatively coupled to a second scratch pad of the pair of scratch pads, along with the other limitations of the claim. 
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the mounting plate including a plurality of protrusions, a coupling mechanism, and the mounting plate aperture located proximate to a top opening of the post, along with the other limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peterson (US-20220022417-A1), Stewart (US-6345593-B1), List (US-20210176957-A1), Bahr (US-20200396959-A1), Zhu (US-20200367469-A1), EOM (US-20200037579-A1), Hartelius (US-20170202181-A1), Mills (US-9491928-B1), MA (US-20160007564-A1), Laro (US-20120060761-A1), Bornet (FR-2670989-A1), Delzio (WO-9200666-A), Krishnamurthy (US-20080289580-A1), Elliot (US-6766766-B1), Lewis (US-6349671-B1), Reid (US-5176103-A), and Kirk (US-5133292-A). 
The cited prior art show animal scratching posts with scratching pads and food dispensers. The cited prior art also shows animal food dispensers with rotatable wheels, activation modules, and control modules. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644